ELECTRONIC RECORD




COA #      05-12-01455-CR                        OFFENSE:        36.06


STYLE:     Bryan Baum v. The State ofTexas       COUNTY:         Rockwall

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    382nd Judicial District Court


DATE: 8/20/2014                  Publish: YES    TC CASE #:      2-12-213




                        IN THE COURT OF CRIMINAL APPEALS                      \yio-w
STYLE:   Bryan Baum v. The State of Texas             CCA#:

         PRO SE                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                     JUDGE:
DATE:    ^^////^J"                                   SIGNED:                             PC:

JUDGE:      /^<. C6>vuW>—                             PUBLISH:                          DNP:




                                                     rAO SB                          MOTION FOR
                                                   REHEARING IN CCA IS:       4An f40
                                                   JUDGE: /?pr,'/ /, 2^/T"

                                                                             ELECTRONIC RECORD
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS f* 'LE COPY
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
4/1/2015                       |S1 \fA£ 1C1                   COA No. 05-12-01455-CR
BAUM, BRYAN                    T^Gt.TJo^2,2>3/                                 PD-1320-14
                                ^   % ~© J           ff
Pursuant to Rule 69.4(a) T.R.A.P3h@^fe^rid}is*retumed to the court of appeals.
                                     -^aasa»^                             Abe, Acosta C|erk
                             5TH COURT OF APPEALS CLERK
                             LISA MATZ
                             600 COMMERCE, 2ND FLOOR
                             DALLAS, TX 75202
                             * DELIVERED VIA E-MAIL *